Citation Nr: 1632078	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to higher initial evaluations for histoplasmosis, rated as noncompensable from October 4, 2006, 10 percent disabling from August 12, 2009, and 40 percent disabling from December 10, 2015.

2.  Entitlement to a total rating based on individual unemployability (TDIU) from October 4, 2006 to September 28, 2007.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1968.

This matter comes to the Board of Veterans' Appeal (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for histoplasmosis and assigned a noncompensable rating effective from October 4, 2006.  A subsequent January 2016 rating decision assigned a 10 percent rating from August 12, 2009, and a 40 percent rating from December 10, 2015.  

As to the TDIU claim, the Board notes that the RO granted the Veteran a TDIU effective from September 28, 2007.  However, the Veteran's claim for higher initial evaluations for histoplasmosis, and therefore the claim for a TDIU, has been pending since October 4, 2006.  Therefore, the Board finds that it also has jurisdiction over a claim for a TDIU from October 4, 2006, to September 28, 2007, as well as a claim for SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008). 

The record shows that the Veteran appealed the RO's denial of his claims of service connection for peripheral neuropathy of the right and left lower extremities and posttraumatic stress disorder (PTSD).  However, the Board finds that neither issue is in appellate status, because in June 2009 the Veteran withdrew his peripheral neuropathy claims, and in a January 2016 rating decision the RO granted service connection for PTSD.  See 38 C.F.R. § 20.204(b); Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

The Veteran did not appear for the May 2016 personal hearing he had requested in connection with his appeal.  He did not file a timely request to postpone the hearing, nor has he demonstrated good cause for missing the hearing and not filing a timely request to postpone.  Therefore, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  From October 4, 2006, to August 11, 2009, the Veteran's ocular histoplasmosis did not cause at least vision in one eye to be correctable to 20/50 when vision in the other eye is correctable to 20/40; vision in one eye to be correctable to 20/50 when vision in the other eye is correctable to 20/50; vision in one eye to be correctable to 20/70 when vision in the other eye is correctable to 20/40; vision in one eye to be correctable to 20/100 when vision in the other eye is correctable to 20/40; concentric contraction of the visual field to be 60 degrees or less in either eye; a loss of the nasal half or the temporal half of the visual field in either eye; a large or centrally located scotoma; or chronic pulmonary mycosis.  

2.  From August 12, 2009, to December 10, 2015, the Veteran's ocular histoplasmosis caused concentric contraction of the visual field to 60 degrees but not 45 degrees bilaterally, but not at least vision in both eyes to be correctable to 20/70; vision in one eye correctable to 20/100 when vision in the other eye is correctable to 20/70; vision in one eye is correctable to 20/200 when vision in the other eye is correctable to 20/50; vision in one eye is correctable to 15/200 when vision in the other eye is correctable to 20/50; vision in one eye is correctable to 10/200 when vision in the other eye is correctable to 20/40; vision in one eye is correctable to 5/200 when vision in the other eye is correctable to 20/40; vision in one eye is blind (light perception only) when vision in the other eye is correctable to 20/40; loss of the temporal half of the visual field bilaterally; or chronic pulmonary mycosis.  

3.  From December 10, 2015, the Veteran's ocular histoplasmosis did not cause at least vision in one eye is correctable to 20/100 when vision in the other eye is correctable to 20/100; vision in one eye is correctable to 10/200 when vision in the other eye is correctable to 20/70; vision in one eye is correctable to 5/200 when vision in the other eye is correctable to 20/70; vision in one eye is blind (light perception only) when vision in the other eye is correctable to 20/70; anatomical loss of one eye when vision in the other eye is correctable to 20/50; concentric contraction of the visual field to be at least 30 degrees or less bilaterally; or chronic pulmonary mycosis.  

4.  From October 4, 2006, to January 31, 2007, the Veteran had a combined disability rating of 20 percent, and his service-connected diabetes mellitus and histoplasmosis did not render him unable to secure and follow a substantially gainful occupation.  

5.  From February 1, 2007, to September 28, 2007, the Veteran's service-connected coronary artery disease rendered him unable to secure and follow a substantially gainful occupation.  

6.  From August 12, 2009, but no earlier, the Veteran had additional service-connected disabilities apart from his coronary artery disease independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for histoplasmosis are not met from October 4, 2006, to August 11, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6061 to 6081 (2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6834 (2015).

2.  The criteria for a 20 percent rating, but no higher, for histoplasmosis are met from August 12, 2009, to December 10, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6061 to 6080 (2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6834 (2015).

3.  The criteria for a rating in excess of 40 percent for histoplasmosis are not met from December 10, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6061 to 6080 (2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6834 (2015).

4.  The criteria for entitlement to a TDIU are not met from October 4, 2006, to January 31, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

5.  The criteria for entitlement to a TDIU are met from February 1, 2007, to September 28, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

6.  The criteria for SMC at the housebound rate are met from August 12, 2009.  38 U.S.C.A. § 1114(s)(1) (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that problems caused by his service-connected histoplasmosis meet the criteria for higher evaluations at all times during the pendency of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record also raises a claim for a TDIU prior to September 27, 2007, and for SMC at the housebound rate. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As noted above, the January 2008 rating decision granted the Veteran service connection for histoplasmosis and rated it as noncompensable from October 4, 2006, under 38 C.F.R. §§ 4.84a, 4.97 Diagnostic Codes 6834-6079 as ocular histoplasmosis.  Thereafter, a January 2016 rating decision rated the Veteran's histoplasmosis as 10 percent disabling from August 12, 2009, and 40 percent disabling from December 10, 2015, under 38 C.F.R. §§ 4.84a, 4.97, Diagnostic Codes 6834-6066, also as ocular histoplasmosis. 

Rating for Ocular Histoplasmosis

The Medical History

The Veteran was first afforded a VA examination in March 2007.  At that time the examiner noted that the Veteran had histoplasmosis diagnosed in both eyes in 1972, developed a leak near the optic nerve in the right eye, had histoplasmosis type scars peripherally in the left eye but without leaking or problem, and required photocoagulated treatment in 1972.  The Veteran also had cataract extraction with posterior chamber implants in both eyes in approximately 1992 or 1993.  The left eye thereafter required a posterior capsulotomy.  The Veteran began wearing glasses at approximately age 20.  On examination, the Veteran's best corrected visual acuity in the right eye was 20/50 far and 20/25 near and in the left eye was 20/25 far and 20/20 near.  

At the subsequent August 12, 2009, VA examination, the Veteran complained that he lost all vision one to two times a day for approximately ten seconds.  On examination, his best corrected visual acuity in the right eye was 20/40 far and 20/30 near and in the left eye was 20/20 far and 20/20 near.  Based on a March 2009 Single Field Analysis of the right and left eye, the examiner also opined as to the Veteran's visual field in the right eye included a greatly enlarged blind spot with scotoma and his visual field in the left eye was normal.  

Goldman's visual field testing showed the visual field in the right eye was as follows:  70 degrees temporally; 70 degrees down temporally; 58 degrees down; 40 degrees down nasally; 40 degrees nasally; 38 degrees up nasally; 38 degrees up; and 45 degrees up temporally.  It also showed that the visual field in the left eye was as follows: 60 degrees temporally; 70 degrees down temporally; 55 degrees down; 45 degrees down nasally; 40 degrees nasally; 35 degrees up nasally; 30 degrees up; and 40 degrees up temporally.  

At the December 2012 VA examination, the Veteran's best corrected visual acuity in the right and left eye was 20/40 or better at far and near.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye and he did not have a corneal irregularity that results in severe irregular astigmatism or diplopia.  The Veteran had pterygium but not keratoconus or any other corneal condition.  He did not have aphakia or dislocation of either crystalline lens placed after cataract surgery, bilaterally.  The Veteran's right eye had a visual field defect with a scotoma, but it did not affect the visual field and was not centrally located.  The examiner found that the eye disorder did not impact the Veteran's ability to work.  

Goldman's visual field testing was conducted in December 2012.  It showed the visual field in the right eye was as follows:  70 degrees temporally; 70 degrees down temporally; 62 degrees down; 45 degrees down nasally; 35 degrees nasally; 32 degrees up nasally; 28 degrees up; and 42 degrees up temporally.  It also showed that the visual field in the left eye was as follows: 52 degrees temporally; 58 degrees down temporally; 60 degrees down; 48 degrees down nasally; 40 degrees nasally; 40 degrees up nasally; 32 degrees up; and 40 degrees up temporally.  

Lastly, the Veteran was afforded a VA examination in December 2015.  At that time the Veteran's best corrected visual acuity in the right eye was 5/200 far and 20/100 near and in the left eye was 20/40 or better far and near.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  He did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye and he did not have a corneal irregularity that results in severe irregular astigmatism or diplopia.  The Veteran had pinguecula and pterygium but not keratoconus or any other corneal condition.  He did not have aphakia or dislocation of either crystalline lens placed after cataract surgery, bilaterally.  The examiner indicated that the eye disorder negatively impacted his ability to work because he cannot perform tasks that require good binocularity or good central vision in both eyes.  The Veteran did not have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  He had a visual field defect with a scotoma but not contraction or the complete loss of a visual field.

Goldman's visual field testing was again connected in December 2015.  It showed the visual field in the right eye was as follows:  70 degrees temporally; 70 degrees down temporally; 50 degrees down; 40 degrees down nasally; 38 degrees nasally; 30 degrees up nasally; 25 degrees up; and 42 degrees up temporally.  The visual field in the left eye was not tested because the examiner opined that the left eye did not have any visual field defect.

The Board also notes that treatment records obtained from VA Medical Centers and the Social Security Administration (SSA) periodic document the Veteran's complaints of eye problems.  However, these records do not ever report that the Veteran's field of vision or visual acuity was worse than what was reported at the above VA examinations, except occasionally reporting that he was legally blind in the right eye but without any supporting central visual acuity findings through a Snellen's test type or its equivalent (see, e.g., VA treatment records dated in May 2007, June 2007, July 2007, and January 2008).  Thus, this finding cannot be employed to rate the Veteran's eye disorder.  38 C.F.R. § 4.75.

The Board also notes that the record contains various lay statements regarding the severity of the Veteran's disability.  However, while the Veteran is considered competent and credible to report eye problems, he is not competent to describe the severity of his visual acuity or visual field defect, which requires specific examinations by specialists.  Id.

Analysis

As to rating the Veteran's ocular histoplasmosis under 38 C.F.R. § 4.84a, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  Given the above requirements, the Board finds that the new criteria is not applicable to the current appeal because neither the Veteran or his representative has ever asked that his claim be adjudicated under the new criteria.

Under the old rating criteria, the severity of the Veteran's ocular histoplasmosis can be rated based on visual acuity loss under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  

Specifically, the best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079.  38 C.F.R. § 4.83a (2008).  

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40, or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/50; (6) anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6069, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/70; or (5) anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/100; (5) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/100; or (6) anatomical loss of one eye and vision in the other eye is correctable to 20/70.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

Under the old rating criteria, the severity of the Veteran's ocular histoplasmosis may also be rated based on impairment of visual fields under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  

In this regard, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 45 degrees, but not to 30 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; loss of the temporal half of the visual field unilaterally; or if the Veteran has a large or centrally located unilateral scotoma.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.

A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.

A 70 percent rating is assigned for concentric contraction of the visual field to 15 degrees, but not to 5 degrees, bilaterally.  Id.

A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.

Initially, the Board notes that the December 2012 and December 2015 VA examiners specifically opined that the Veteran did not have keratoconus.  Moreover, there is no evidence in the record indicating that the Veteran has a difference of more than 4 diopters of spherical correction between his right and left eye.  Accordingly, when rating the severity of the Veteran's ocular histoplasmoses his best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating at all times during the pendency of the appeal.  38 C.F.R. 
§ 4.75 (2008).  

From October 4, 2006, to August 11, 2009

As to a compensable rating due to loss of visual acuity at any time from October 4, 2006, to August 11, 2009, the Veteran's distant vision after correction by glasses was at its worst 20/50 on the right and 20/25 on the left.  See VA examination dated in March 2007.  Therefore, a compensable rating is not warranted due to loss of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  This is true at all times October 4, 2006, to August 11, 2009, and therefore the Board need not further consider staged ratings.  See Fenderson, supra.

As to a compensable rating due to visual field impairment at any time from October 4, 2006, to August 11, 2009, the record is negative for evidence that his disability caused concentric contraction of the visual field to 60 degrees or less in either eye, caused a loss of the nasal half of the visual field in either eye, or caused a loss of the temporal half of the visual field in either eye.  Likewise, the record at this time was negative for a scotoma.  (Parenthetically, the Board notes that while the subsequent August 12, 2009, December 2012, and December 2015 VA examiners all reported that that the Veteran had scotoma in his right eye that the August 12, 2009, VA examiner characterized as a greatly enlarged blind spot with scotoma, the subsequent December 2012 VA examiner also opined that it did not affect the visual field and was not centrally located, and the December 2015 VA examiner opined that he had a visual field defect with a scotoma but not contraction or the complete loss of a visual field.  Therefore, even if it had been diagnosed during the October 4, 2006, to August 11, 2009, it would not have met the criteria for a compensable rating.)  The Board therefore finds that a compensable rating is not warranted due to visual field impairment.  38 C.F.R. § 4.84a (2008).  This is true at all times from October 4, 2006, to August 11, 2009, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.

From August 12, 2009, to December 10, 2015

As to a rating in excess of 10 percent due to loss of visual acuity at any time from August 12, 2009, to December 10, 2015, the Veteran's distant vision after correction by glasses was at its worst 20/40 on the right and 20/20 on the left at the August 2009 VA examination and 20/40 or better on the right and left at the December 2012 VA examination.  Therefore, a rating in excess of 10 percent is not warranted due to loss of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).  This is true at all times from August 12, 2009, to December 10, 2015, and therefore the Board need not consider staged ratings.  See Fenderson, supra.

As to a rating in excess of 10 percent due to visual field impairment at any time from August 12, 2009, to December 10, 2015, the Board notes that August 2009 Goldman's visual field testing showed, on the right, an average contraction for rating purposes of 49.875 degrees (Normal 500 degrees visual field less the 101 degrees of visual field seen on examination equals 399 remaining degrees of visual field divided by 8.  See 38 C.F.R. § 4.76a) and, on the left, a total reduced visual field of 46.875 degrees (Normal 500 degrees visual field minus total degrees lost of 125 degrees equals 375 remaining degrees of visual field divided by 8.  See 38 C.F.R. § 4.76a).  Similarly, December 2012 Goldman's visual field testing showed, on the right, an average contraction for rating purposes of 48.0 degrees (Normal 500 degrees visual field less the 116 degrees of visual field seen on examination equals 384 remaining degrees of visual field divided by 8.  See 38 C.F.R. § 4.76a) and, on the left, an average contraction for rating purposes of 46.25 degrees (Normal 500 degrees visual field less the 130 degrees of visual field seen on examination equals 370 remaining degrees of visual field divided by 8.  See 38 C.F.R. § 4.76a).  Therefore, because the above Goldman's visual field testing showed that he had concentric contraction of the visual field to at least 60 degrees bilaterally the Board finds that the Veteran is entitled to a higher, 20 percent rating, under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  This is true at all times from August 12, 2009, to December 10, 2015, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.

However, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008) at any time from August 12, 2009, to December 10, 2015, because the visual field testing during this time did not show concentric contraction of the visual field to at least to 45 degrees bilaterally, concentric contraction of the visual field limited to at least 5 degrees unilaterally, a loss of the temporal half of the visual field bilaterally, and/or homonymous hemianopsia.  See, e.g., Goldman's visual field testing dated in August 2009 and December 2012.  This is true at all times from August 12, 2009, to December 10, 2015, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.

From December 10, 2015

As to a rating in excess of 40 percent due to loss of visual acuity at any time from December 10, 2015, the Veteran's distant vision after correction by glasses was at its worst 5/200 on the right and 20/40 or better on the left at the December 2015 VA examination (commensurate with a 30 percent rating).  Therefore, the Board finds that a rating in excess of 40 percent is not warranted due to loss of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).  This is true at all times from December 10, 2015, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.

Additionally, the December 2015 Goldman's visual field testing showed, on the right, an average contraction for rating purposes of 48.365 degrees (Normal 500 degrees visual field less the 113 degrees of visual field seen on examination equals 387 remaining degrees of visual field divided by 8.  See 38 C.F.R. § 4.76a) and, on the left, the examiner opined that the Veteran did not have any visual field defect.  This is commensurate with a 10 percent rating, but no higher.  This is true at all times from December 10, 2015, and therefore the Board need not consider further staged ratings.  See Fenderson, supra.  In awarding a 40 percent rating, the RO combined the Veteran's 30 and 10 percent ratings for loss of visual acuity and impairment of field vision, under new 38 C.F.R. § 4.77(c) (2015).  Although the amended regulations were employed, the Board will not disturb this favorable finding.  

Rating Histoplasmosis as a Pulmonary Disability Under 38 C.F.R. § 4.97

The Medical History

The Veteran was afforded a VA respiratory examination in February 2007.  At that time, it was noted that the Veteran's medical history did not include any adverse respiratory symptomatology.  Specifically, the examiner reported that the Veteran's history did not include, among other things, a pneumothorax, empyema, asthma, a cough, hemoptysis, wheezing, dyspnea, anorexia, chest pain, swelling respiratory failure, fever, or periods of incapacitation.  On examination, there were no abnormal respiratory findings, diaphragm excursion and chest expansion were normal, and there was no condition that could be associated with pulmonary restrictive lung disease.  There was no evidence of airway obstruction by spirometry.  X-rays showed a calcified granuloma in the right lung but were otherwise clear with no effusions.  Pulmonary function testing was normal.  The examiner opined that there was no significant lung disease causing respiratory abnormalities related to the Veteran's diagnosis.  As to employment, the examiner noted that the Veteran was not working.

The Veteran was thereafter afforded a VA respiratory examination in December 2015.  At that time, it was noted that the Veteran treated his disability with inhalational bronchodilator therapy (daily) and inhalational anti-inflammatory medication, but not with oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Pulmonary function testing was within normal range.  It was also opined that the Veteran's respiratory condition did not impact his ability to work.

The Board also notes that the record contains voluminous treatment records of the Veteran, which the RO obtained from VA Medical Centers as well as from the SSA.  However, these treatment records are negative for complaints, diagnoses, or treatment for adverse pulmonary symptomatology.  The Board also notes that the record contains various lay statements regarding the severity of the Veteran's disability.  However, while the Veteran is considered competent and credible to report on respiratory symptoms such as difficulty breathing, he is not competent to determine whether or not he has chronic pulmonary mycosis.

Analysis

As to rating histoplasmosis as a pulmonary disability under 38 U.S.C.A. § 4.97, Diagnostic Code 6834, for Mycotic Lung Disease.  Under the rating criteria for a mycotic lung disease, a 100 percent rating is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  A 50 percent rating is warranted for chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A noncompensable rating is to be assigned for healed and inactive mycotic lesions that are asymptomatic.  See 38 C.F.R. § 4.97 , DCs 6834 (2015).  

The Board notes that as there is a Diagnostic Code specific to histoplasmosis, no other diagnostic code may be employed to rate this disability.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  The above-cited evidence shows no findings of chronic pulmonary mycosis necessary for an increased rating under Diagnostic Code 6834 at any point during the appeal period.  See Fenderson, supra.


TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2015).  38 C.F.R. § 4.16(b).

From October 4, 2006, to January 31, 2007

For the period dated from October 4, 2006, to January 31, 2007, the Veteran was service connected for diabetes mellitus (20 percent) and histoplasmosis (0 percent).  His combined disability rating was 20 percent.  He therefore did not meet the criteria for a schedular TDIU for this period.  38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 477 (2015).  Rather, the Board's focus in the current appeal is whether the Veteran meets the criteria for a referral of his claim to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, and as noted above, the February 2007 VA respiratory examiner reported that the Veteran was not employed.  Thereafter, in his July 2007 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he had been disabled since September 1996 and he left his last employment because of his service-connected eye condition along with his yet to be service-connected PTSD that prevented him from securing or following substantially gainful employment.  The Veteran also notified VA that he had no other education or training but four years of high school and in 1988 he had worked as a pipe fitter and earned $44,000 that year.  

As to his education or training as well as the reason for his not working, VA treatment records also report that while on active duty the Veteran was a helicopter mechanic doing sheet metal work and since his discharge he had worked various jobs but is now medically retired due to a multiple injuries.  See, e.g., VA treatment record dated in October 2006.  

Similarly, records obtained from the SSA reported that the Veteran was disabled since May 1997 because of his non service-connected degenerative joint disease and osteoarthritis.  See SSA Decision dated in December 1998; SSA Disability Determination dated in January 1999.  Tellingly, the Board notes that none of the treatment records obtained from the SSA reported that that the Veteran's service-connected diabetes mellitus and/or histoplasmosis prevented him from being able to work; instead they point to various orthopedic disabilities. 

Likewise, neither the Veteran's VA treatment records nor the VA examination reports generated during this time period show that his service-connected diabetes mellitus and/or histoplasmosis presented such an exceptional disability picture, such as causing marked interference with employment or frequent periods of hospitalization, so as to prevent the claimant from being able to secure and follow a substantially gainful occupation.  In fact, and as noted above, the Veteran's subsequent February 2007 VA respiratory examination was essential normal and his adverse symptomatology at his March 2007 VA eye examination did not even meet the schedular criteria for a 10 percent rating.  

Given the above, the Board finds that the most probative medical evidence of record shows that the Veteran's two service-connected disabilities (diabetes mellitus (20 percent) and histoplasmosis (0 percent)) did not cause him to be unable to secure and follow a substantially gainful occupation at any time from October 4, 2006, to January 31, 2007.  Therefore, the Board finds that the criteria for a referral of this matter to the Director of Compensation Service for extraschedular consideration have not been met and the claim is denied.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.16(b); Thun, supra.  

From February 1, 2007, to September 27, 2007

For the period dated from February 1, 2007, to September 27, 2007, the Veteran was service connected for coronary artery disease (60 percent), PTSD (30 percent), diabetes mellitus (20 percent) and histoplasmosis (0 percent).  His combined disability rating was 80 percent.  He therefore met the criteria a schedular TDIU for this period.  38 C.F.R. § 4.16(a).

Consequently, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

As noted above, the Veteran had not worked since September 1996 and his education and training is limited to four years of high school and his post-service work history is limited to physically demanding jobs including as a pipe fitter.  The Veteran also notified VA that he stopped working because of problems caused by, among other things, his service-connected disabilities.

Tellingly, a review of the record on appeal reveals treatment records from Dr. Lango of the Tennessee Valley Cardio Center that show the Veteran's service-connected coronary artery disease required frequent treatment as well as hospitalizations for, among other things, stenting and catheterization, in the time periods both shortly before and after the time period in question.

Thus, given the Veteran's education level, his post-service work history, and the frequent treatment required by his service-connected coronary artery disease, the Board finds that the evidence, both positive and negative, as to whether a service-connected disability precludes him from engaging in substantially gainful employment is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does and that the criteria for a TDIU are met as of February 1, 2007.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(a).

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. at 294.

Although the Veteran's coronary artery disease is not evaluated at 100 percent, for SMC purposes the above award of a TDIU based on his coronary artery disease satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. 251; Bradley, 22 Vet. App. at 293.  Thus, because the Veteran has a single service-connected disability rated as total (coronary artery disease) and as of August 12, 2009, but no earlier, has additional service-connected disabilities independently rated at 60 percent (posttraumatic stress disorder (PTSD) (30 percent), histoplasmosis (20 percent), and diabetes mellitus (20 percent)), the criteria for SMC under 38 U.S.C.A. § 1114(s)(1) are met as of that date.



ORDER

A compensable rating for histoplasmosis is denied from October 4, 2006, to August 11, 2009. 

A 20 percent rating, but no higher, for histoplasmosis is granted from August 12, 2009, to December 10, 2015, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 40 percent for histoplasmosis is denied from December 10, 2015.  

A TDIU is denied from October 4, 2006, to January 31, 2007.

A TDIU is granted from February 1, 2007, to September 28, 2007.

SMC at the housebound rate is granted from August 12, 2009.  



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


